OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04963 The Berwyn Funds (Exact name of registrant as specified in charter) 1189 Lancaster AvenueBerwyn, Pennsylvania (Address of principal executive offices) (Zip code) Kevin M. Ryan The Killen Group, Inc.1189 Lancaster AvenueBerwyn, Pennsylvania 19312 (Name and address of agent for service) Registrant's telephone number, including area code:(610) 296-7222 Date of fiscal year end:December 31, 2011 Date of reporting period: September 30, 2011 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. BERWYN FUND SCHEDULE OF INVESTMENTS September 30, 2011 (Unaudited) COMMON STOCKS - 94.8% Shares Value CONSUMER DISCRETIONARY -14.1% AUTO COMPONENTS - 2.7% Spartan Motors, Inc. $ AUTOMOBILES - 2.7% Winnebago Industries, Inc.+ HOUSEHOLD DURABLES - 2.6% Hooker Furniture Corp. LEISURE EQUIPMENT & PRODUCTS - 2.2% Sturm, Ruger & Co., Inc. SPECIALTY RETAIL - 3.9% Genesco, Inc.+ Jos. A. Bank Clothiers, Inc.+ CONSUMER STAPLES -5.9% FOOD PRODUCTS - 5.9% Chiquita Brands International, Inc.+ Sanderson Farms, Inc. ENERGY -6.3% ENERGY EQUIPMENT & SERVICES - 3.7% Gulf Island Fabrication, Inc. Newpark Resources, Inc.+ OIL, GAS & CONSUMABLE FUELS - 2.6% VAALCO Energy, Inc.+ FINANCIALS -13.1% COMMERCIAL BANKS - 2.5% City Holding Co. INSURANCE - 8.1% American Equity Investment Life Holding Co. Hallmark Financial Services, Inc.+ Horace Mann Educators Corp. Stewart Information Services Corp. See Accompanying Notes to Schedules of Investments. BERWYN FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.8% (Continued) Shares Value FINANCIALS -13.1% (Continued) THRIFTS & MORTGAGE FINANCE - 2.5% Dime Community Bancshares, Inc. $ HEALTH CARE -1.2% HEALTH CARE PROVIDERS & SERVICES - 1.2% LifePoint Hospitals, Inc.+ INDUSTRIALS -24.6% AEROSPACE & DEFENSE - 1.1% Ducommun, Inc. AIRLINES - 3.0% Allegiant Travel Co.+ SkyWest, Inc. BUILDING PRODUCTS - 2.6% AAON, Inc. COMMERCIAL SERVICES & SUPPLIES - 7.5% Ennis, Inc. Knoll, Inc. US Ecology, Inc. CONSTRUCTION & ENGINEERING - 2.5% Granite Construction, Inc. ELECTRICAL EQUIPMENT - 2.9% Encore Wire Corp. MACHINERY - 5.0% Graham Corp. Tennant Co. INFORMATION TECHNOLOGY -21.8% COMMUNICATIONS EQUIPMENT - 2.8% InterDigital, Inc. COMPUTERS & PERIPHERALS - 4.2% Stratasys, Inc.+ See Accompanying Notes to Schedules of Investments. BERWYN FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.8% (Continued) Shares Value INFORMATION TECHNOLOGY -21.8% (Continued) COMPUTERS & PERIPHERALS - 4.2% (Continued) Synaptics, Inc.+ $ ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS - 4.8% Methode Electronics, Inc. Plexus Corp.+ SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 4.7% Advanced Energy Industries, Inc.+ Rudolph Technologies, Inc.+ SOFTWARE - 5.3% Fair Isaac Corp. VASCO Data Security International, Inc.+ MATERIALS -5.0% CHEMICALS - 5.0% KMG Chemicals, Inc. Landec Corp.+ UTILITIES -2.8% GAS UTILITIES - 2.8% Laclede Group, Inc. (The) TOTAL COMMON STOCKS (Cost $183,363,146) $ See Accompanying Notes to Schedules of Investments. BERWYN FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 5.4% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.07%* $ Wells Fargo Advantage Heritage Money Market Fund - Institutional Class, 0.03%* TOTAL MONEY MARKET FUNDS(Cost$9,627,078) $ TOTAL INVESTMENTS AT VALUE - 100.2% (Cost $192,990,224) $ LIABILITIES IN EXCESS OF OTHER ASSETS -(0.2%) ) NET ASSETS - 100.0% $ + Non-income producing security. * Variable rate security.The rate shown is the 7-day effective yield as of September 30, 2011. See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS September 30, 2011 (Unaudited) COMMON STOCKS - 27.0% Shares Value CONSUMER DISCRETIONARY -1.8% SPECIALTY RETAIL - 1.8% Chico's FAS, Inc. $ Destination Maternity Corp. CONSUMER STAPLES -2.5% FOOD & STAPLES RETAILING - 1.3% SYSCO Corp. HOUSEHOLD PRODUCTS - 1.2% Kimberly-Clark Corp. ENERGY -0.5% ENERGY EQUIPMENT & SERVICES - 0.5% Tidewater, Inc. FINANCIALS -3.7% DIVERSIFIED FINANCIAL SERVICES - 1.1% JPMorgan Chase & Co. INSURANCE - 2.2% Chubb Corp. (The) HCC Insurance Holdings, Inc. THRIFTS & MORTGAGE FINANCE - 0.4% New York Community Bancorp, Inc. HEALTH CARE -4.6% PHARMACEUTICALS - 4.6% AstraZeneca PLC - ADR GlaxoSmithKline PLC - ADR Johnson & Johnson Pfizer, Inc. INDUSTRIALS -6.0% COMMERCIAL SERVICES & SUPPLIES - 3.1% Ennis, Inc. US Ecology, Inc. See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 27.0% (Continued) Shares Value INDUSTRIALS -6.0% (Continued) INDUSTRIAL CONGLOMERATES - 0.8% 3M Co. $ MACHINERY - 0.8% Met-Pro Corp. PROFESSIONAL SERVICES - 1.3% Dun & Bradstreet Corp. (The) INFORMATION TECHNOLOGY -4.1% ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS - 1.1% Methode Electronics, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 1.6% Intel Corp. SOFTWARE - 1.4% Microsoft Corp. MATERIALS -0.9% CONSTRUCTION MATERIALS - 0.4% Eagle Materials, Inc. METALS & MINING - 0.5% Alcoa, Inc. UTILITIES -2.9% ELECTRIC UTILITIES - 1.9% Exelon Corp. GAS UTILITIES - 1.0% Laclede Group, Inc. (The) TOTAL COMMON STOCKS (Cost $334,330,605) $ See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) PREFERRED STOCKS - 2.3% Shares Value CONSUMER DISCRETIONARY - 0.6% HOUSEHOLD DURABLES - 0.6% Newell Financial Trust - Series I $ FINANCIALS - 1.7% CAPITAL MARKETS - 0.2% BNY Capital V - Series F COMMERCIAL BANKS - 0.2% Wells Fargo Capital IX DIVERSIFIED FINANCIAL SERVICES - 0.4% JPMorgan Chase Capital XII REAL ESTATE INVESTMENT TRUSTS (REIT) - 0.9% Health Care REIT, Inc. - Series D Public Storage - Series F TOTAL PREFERRED STOCKS (Cost $27,237,974) $ CORPORATE BONDS-61.5% Par Value Value CONSUMER DISCRETIONARY - 20.9% DIVERSIFIED CONSUMER SERVICES - 1.2% Hillenbrand, Inc., 5.50%, due 07/15/20 $ $ Service Corp. International, 6.75%, due 04/01/15 Service Corp. International, 7.50%, due 04/01/27 HOTELS, RESTAURANTS & LEISURE - 0.3% Choice Hotels International, Inc., 5.70%,due 08/28/20 HOUSEHOLD DURABLES - 2.8% D.R. Horton, Inc., 6.125%, due 01/15/14 D.R. Horton, Inc., 5.625%, due 09/15/14 D.R. Horton, Inc., 5.25%, due 02/15/15 D.R. Horton, Inc., 5.625%, due 01/15/16 D.R. Horton, Inc., 6.50%, due 04/15/16 See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS-61.5% (Continued) Par Value Value CONSUMER DISCRETIONARY - 20.9% (Continued) LEISURE EQUIPMENT & PRODUCTS - 3.0% Hasbro, Inc., 6.60%, due 07/15/28 $ $ Hasbro, Inc., 6.35%, due 03/15/40 Mattel, Inc., 6.20%, due 10/01/40 Smith & Wesson Holding Co., 4.00%,due 12/15/26 CV MEDIA - 0.6% Scholastic Corp., 5.00%, due 04/15/13 MULTI-LINE RETAIL - 2.4% Family Dollar Stores, Inc., 5.00%, due 02/01/21 SPECIALTY RETAIL - 10.6% Best Buy Co., Inc., 5.50%, due 03/15/21 Best Buy Co., Inc., 2.25%, due 01/15/22 CV Gap, Inc. (The), 5.95%, due 04/12/21 Payless Shoes Corp., 8.25%, due 08/01/13 Woolworth Corp., 8.50%, due 01/15/22 CONSUMER STAPLES - 3.0% FOOD PRODUCTS - 3.0% Chiquita Brands International, Inc., 7.50%,due 11/01/14 Chiquita Brands International, Inc., 4.25%,due 08/15/16 ENERGY - 3.6% ENERGY EQUIPMENT & SERVICES - 3.6% Bristow Group, Inc., 3.00%, due 06/15/38 Transocean Ltd., Series B, 1.50%,due 12/15/37 CV FINANCIALS - 4.2% INSURANCE - 2.1% American Equity Investment Life Holding Co., 5.25%, due 12/06/24 CV Provident Cos., Inc., 7.25%, due 03/15/28 Unum Group, 6.75%, due 12/15/28 See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS-61.5% (Continued) Par Value Value FINANCIALS - 4.2% (Continued) REAL ESTATE INVESTMENT TRUSTS (REIT) - 2.1% Health Care REIT, Inc., 4.70%, due 09/15/17 $ $ Health Care REIT, Inc., 4.95%, due 01/15/21 HEALTH CARE - 11.2% HEALTH CARE EQUIPMENT & SUPPLIES - 4.1% NuVasive, Inc., 2.75%, due 07/01/17 CV Teleflex, Inc., 6.875%, due 06/01/19 HEALTH CARE PROVIDERS & SERVICES - 7.1% Hanger Orthopedic Group, Inc., 7.125%,due 11/15/18 LifePoint Hospitals, Inc., 3.25%, due 08/15/25 CV Omnicare, Inc., 6.125%, due 06/01/13 Omnicare, Inc., 3.25%, due 12/15/35 CV INDUSTRIALS - 12.3% AEROSPACE & DEFENSE - 3.8% Ceradyne, Inc., 2.875%, due 12/15/35 CV L-3 Communications Holdings, Inc., 6.375%,due 10/15/15 Orbital Sciences Corp., 2.437%, due 01/15/27 CV COMMERCIAL SERVICES & SUPPLIES - 4.1% Corrections Corp. of America, 6.25%, due 03/15/13 Deluxe Corp., Series B, 5.125%, due 10/01/14 Deluxe Corp., 7.375%, due 06/01/15 Deluxe Corp., 7.00%, due 03/15/19 INDUSTRIAL CONGLOMERATES - 0.4% Carlisle Cos., Inc., 5.125%, due 12/15/20 TRADING COMPANIES & DISTRIBUTORS - 4.0% Interline Brands, Inc., 7.00%, due 11/15/18 WESCO International, Inc., 7.50%, due 10/15/17 See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS-61.5% (Continued) Par Value Value INFORMATION TECHNOLOGY - 5.2% COMMUNICATIONS EQUIPMENT - 1.9% Ixia, 144A, 3.00%, due 12/15/15 CV $ $ COMPUTERS & PERIPHERALS - 3.1% SanDisk Corp., 1.00%, due 05/15/13 CV SanDisk Corp., 1.50%, due 08/15/17 CV ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS - 0.2% Anixter, Inc., 5.95%, due 03/01/15 MATERIALS - 1.1% METALS & MINING - 1.1% Alcoa, Inc., 5.87%, due 02/23/22 Alcoa, Inc., 5.90%, due 02/01/27 Alcoa, Inc., 5.95%, due 02/01/37 TOTAL CORPORATE BONDS (Cost $758,685,641) $ MONEY MARKET FUNDS - 8.6% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.07%* $ Wells Fargo Advantage Heritage Money Market Fund - Institutional Class, 0.03%* TOTAL MONEY MARKET FUNDS(Cost$106,061,155) $ TOTAL INVESTMENTS AT VALUE - 99.4% (Cost $1,226,315,375) $ OTHER ASSETS IN EXCESS OF LIABILITIES -0.6% NET ASSETS - 100.0% $ 144A - This is a restricted security that was sold in a transaction exempt from Rule 144A of the Securities Act of 1933.This security may be sold in transactions exempt from registration, normally to qualified institutional buyers. ADR - American Depository Receipt. CV - Convertible Security. * Variable rate security.The rate shown is the 7-day effective yield as of September 30, 2011. See Accompanying Notes to Schedules of Investments. BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS September 30, 2011 (Unaudited) COMMON STOCKS - 96.7% Shares Value CONSUMER DISCRETIONARY -18.4% AUTOMOBILES - 5.6% Ford Motor Co.+ $ Thor Industries, Inc. MEDIA - 1.2% Walt Disney Co. (The) SPECIALTY RETAIL - 11.6% Best Buy Co., Inc. Chico's FAS, Inc. Gap, Inc. (The) Lowe's Cos., Inc. CONSUMER STAPLES -6.5% FOOD & STAPLES RETAILING - 2.7% SYSCO Corp. HOUSEHOLD PRODUCTS - 3.8% Kimberly-Clark Corp. ENERGY -5.3% ENERGY EQUIPMENT & SERVICES - 2.4% Tidewater, Inc. OIL, GAS & CONSUMABLE FUELS - 2.9% Chevron Corp. FINANCIALS -20.8% CAPITAL MARKETS - 2.8% Bank of New York Mellon Corp. (The) COMMERCIAL BANKS - 3.0% Wells Fargo & Co. DIVERSIFIED FINANCIAL SERVICES - 2.8% JPMorgan Chase & Co. INSURANCE - 10.1% Chubb Corp. (The) See Accompanying Notes to Schedules of Investments. BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.7% (Continued) Shares Value FINANCIALS -20.8% (Continued) INSURANCE - 10.1% (Continued) HCC Insurance Holdings, Inc. $ Unum Group THRIFTS & MORTGAGE FINANCE - 2.1% New York Community Bancorp, Inc. HEALTH CARE -13.2% PHARMACEUTICALS - 13.2% Abbott Laboratories GlaxoSmithKline PLC - ADR Johnson & Johnson Pfizer, Inc. INDUSTRIALS -12.0% AEROSPACE & DEFENSE - 2.8% L-3 Communications Holdings, Inc. CONSTRUCTION & ENGINEERING - 2.8% Jacobs Engineering Group, Inc.+ INDUSTRIAL CONGLOMERATES - 2.7% 3M Co. MACHINERY - 1.4% Lincoln Electric Holdings, Inc. PROFESSIONAL SERVICES - 2.3% Dun & Bradstreet Corp. (The) INFORMATION TECHNOLOGY -18.4% COMPUTERS & PERIPHERALS - 4.9% Dell, Inc.+ Hewlett-Packard Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS - 2.6% Itron, Inc.+ See Accompanying Notes to Schedules of Investments. BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.7% (Continued) Shares Value INFORMATION TECHNOLOGY -18.4% (Continued) IT SERVICES - 4.0% International Business Machines Corp. $ SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 3.6% Intel Corp. SOFTWARE - 3.3% Microsoft Corp. MATERIALS -2.1% METALS & MINING - 2.1% Alcoa, Inc. TOTAL COMMON STOCKS (Cost $10,233,734) $ MONEY MARKET FUNDS - 4.8% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.065% * (Cost $474,738) $ TOTAL INVESTMENTS AT VALUE - 101.5% (Cost $10,708,472) $ LIABILITIES IN EXCESS OF OTHER ASSETS -(1.5%) ) NET ASSETS - 100.0% $ ADR - American Depository Receipt. + Non-income producing security. * Variable rate security.The rate shown is the 7-day effective yield as of September 30, 2011. See Accompanying Notes to Schedules of Investments. THE BERWYN FUNDS NOTES TO SCHEDULES OF INVESTMENTS September 30, 2011 (Unaudited) 1.Securities Valuation Securities of The Berwyn Funds (the “Funds”) that are listed on a national securities exchange are valued at the last quoted sales price.Securities not traded on the valuation date, NASDAQ traded securities, all bonds and other securities not listed on a national securities exchange are valued at the last quoted bid price.Short-term investments may be valued at amortized cost which approximates market value.The value of other assets and securities for which no quotations are readily available, or quotations for which the Funds’ investment advisor believes do not reflect market value, are valued at fair value as determined in good faith by the advisor under the supervision of the Board of Trustees and will be classified as Level 2 or 3 (see below) within the fair value hierarchy, depending on the inputs used.Factors in determining portfolio investments subject to fair value determination include, but are not limited to the following:only a bid price or an asked price is available; the spread between bid and asked prices is substantial; infrequency of sales; the thinness of the market; the size of reported trades; a temporary lapse in the provision of prices by a reliable pricing source, and actions of the securities markets, such as the suspension or limitation of trading. Generally accepted accounting principles (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value each Fund’s investments as of September 30, 2011 by security type: Berwyn Fund Level 1 Level 2 Level 3 Total Common Stocks $ $
